Citation Nr: 1133505	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for antiphospholipid antibody syndrome (APLA syndrome). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969 and also had additional Reserve service, to include from February 1991 to July 1991 and October 2001 to August 2003.   

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Houston, Texas, (hereinafter RO).  The case was remanded by the Board for additional development in November 2009.  Subsequent to this remand, the RO granted service connection for post-traumatic stress disorder in a March 2011 decision.  As such, the only issue remaining on appeal is as listed on the title page.   

In August 2009, the Veteran appeared before a hearing held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

Regrettably, the claim of entitlement to service connection for APLA syndrome is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010, the Veteran's representative averred that the VA opinion received in September 2010 was inadequate.  The representative argued that the medical opinion was based on inadequate reasoning.  That is, the determination that because the condition at issue has to do with the metabolism of cholesterol and triglycerides, and a false positive syphilis test is unrelated to metabolism of lipids, the in-service false positive test for syphilis had "no connection" to the Veteran's APLA syndrome.  The Veteran also disagreed with the findings of the examiner in prior correspondence.  It is noted that the Veteran found it lacking that this examiner is a family practitioner.  

Additionally, it is noted that the Veteran's representative referenced a September 2010 medical extract noting that a false positive test for syphilis (as the Veteran had during service) "should make one suspect" APLA syndrome.  It is noted that the medical extract contains additional medical extracts noting a relationship between false positive syphilis tests and APLA syndrome, and statements have been submitted from the Veteran's treating physicians noting a relationship between the false positive in-service syphilis testing and the Veteran's APLA syndrome.  Particularly calling in to question the basis of the September 2010 opinion is a statement from one such physician dated in April 2001 noting that the condition at issue involved two abnormalities, the first a coagulation abnormality and the second an antibody, and that the Veteran was positive for both, with this examiner also specifically referencing the false positive syphilis testing.   

Given the above-noted concerns and the inadequacy of the September 2010 opinion, the Board finds that additional development is required.  In an attempt to ensure that the Veteran's case is equitably resolved, a definitive opinion from a VA physician who specializes in hematology is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The Veteran also contends that his false positive test for syphilis, as well as symptoms during his active service from September 1965 to March 1969 such as headaches, dizziness, and skin rashes were manifestations of this disease.  However, the only original service treatment reports contained in the claims file is one document reflecting treatment in September 1967 and April 1968 and reports from a January 1968 examination to determine the Veteran's suitability for flying.  Photocopies of the September 1965 entrance examination and March 1969 separation examination have also been submitted.  Thus, to ensure that all service medical records from September 1965 to March 1969 have been obtained, and as any evidence of symptoms during this period of time which could be attributed to APLA syndrome, an attempt to ensure that all of the available service treatment reports from the Veteran's active service from September 1965 to March 1969 have been obtained should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all of the service medical reports from the Veteran's active service from September 1965 to March 1969 have been obtained.  To the extent additional service medical reports from this period are not available, that fact should be documented for the record.  Also, contact the Veteran and ask him to submit any service medical reports he has in his possession should such records not be available.  

2.  Following the completion of the above, the Veteran's claims files are to be provided to a hematologist who is to render an opinion as to whether it is at least as likely as not that any symptoms during the Veteran's service from September 1965 to March 1969 were manifestations of APLA syndrome.  The examiner should also state whether the false positive test for syphilis therein represented a manifestation of the disease or merely an antigen for the disease rather than an actual disease process.  See also medical opinions from Doctors J.R.H. & G.S.H.   

If the examiner is unable to reach an opinion without resorting to mere speculation, he or she should state the reason why speculation would be required in this case.  Or, if the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, he or she should identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the claim must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


